Citation Nr: 1735980	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-29 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966, and from August 1967 to August 1968.  He died in May 2007.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case presently resides with the RO in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in May 2007 at the age of 67; chronic obstructive lung disease was listed as the immediate cause of death.  At the time of his death, the Veteran was not service-connected for any disabilities.

2.  The Veteran is presumed to have been exposed to herbicides in service.  The probative evidence of record is at least in equipoise as to whether the Veteran's chronic obstructive pulmonary disease (COPD) was caused by exposure to Agent Orange in service.

3.  The evidence of record reasonably shows that the cause of the Veteran's death was related to COPD caused by herbicide exposure in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that the COPD which caused the Veteran's death was itself caused by the Veteran's exposure to Agent Orange while serving in Vietnam.

The death of a Veteran will be service connected if the evidence shows that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

According to the Veteran's DD-214, he had 10 months and 27 days of foreign and/or sea service during his active duty period from July 1964 to July 1966.  He served in the Republic of Vietnam while assigned to the 173rd Airborne Co. USARPAC-VN.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  38 C.F.R. § 3.307(a)(6)(iii).  His available service treatment records includes a September 1964 record in which he was shown to have been treated for bacterial pharyngitis and bronchitis.  However, the remainder of his service treatment records are silent with respect to complaints, symptoms or diagnoses of any respiratory condition, to include COPD.  

The Veteran's death certificate states that he died in May 2007 at the age of 67; chronic obstructive lung disease was listed as the immediate cause of death.  At the time of his death, the Veteran was not service-connected for any disabilities.

COPD is not among the diseases for which VA's Secretary has recognized as having a presumptive relationship with herbicide exposure.  Nevertheless, the Appellant is not precluded from establishing service connection for the cause of the Veteran's death with proof of actual direct causation.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A July 2010 letter from the Veteran's private physician states that the Veteran died of progressive COPD and respiratory failure.  He stated the Veteran had a history of military service and exposure to dioxin.  He was also a longtime smoker, which was a likely contributor to his COPD.  The physician stated that he reviewed some medical literature which raised the possibility of an increased risk of COPD in persons exposed to dioxins.  However, the doctor stated he could not say with certainty that dioxin was a causative factor in the development of COPD.

In February 2017, the Board requested an advisory opinion from a VHA specialist.  The examiner stated that the most likely cause of the Veteran's COPD was smoking.  However, the opinion provider also stated that there was some recent evidence that Agent Orange may be associated with increased prevalence of COPD, although she added that the results are not conclusive.  In one study referenced by the VA examiner, a comparison was made between Korean veterans of the Vietnam War exposed to low doses of Agent Orange compared to those exposed to high doses.  The examiner noted that there was a slightly increased mortality due to COPD in those participants exposed to high doses of Agent Orange.  Another study referenced by the VA examiner found that the odds ratio for chronic respiratory diseases was not significantly elevated in veterans who served in Vietnam compared to those who did not.  

The VA staff pulmonologist concluded that if the Veteran was exposed to high levels of Agent Orange, particularly if he sprayed the herbicide, it was at least as likely as not (a 50 percent probability or greater) that the Veteran's death was caused by or a result from his military service, to include exposure to herbicide agents.  However, if the Veteran was not exposed to high levels of Agent Orange, it was not as likely as not that the Veteran's death was caused by or a result from his military service, including exposure to herbicide agents.

In this case, the exact amount of exposure that the Veteran had to Agent Orange while stationed in Vietnam is unclear, but also it is irrelevant.  Rather, the determinative issue is whether the Veteran's COPD is attributable to his military service, particularly as due to conceded in-service Agent Orange exposure while serving in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The April 2017 VA staff pulmonologist opined that the most likely cause of the Veteran's COPD was smoking and indicated that whether exposure to herbicides caused his COPD depended on his level of exposure.  Although COPD is not on the list of presumptive diseases, the Board must consider that the level of herbicide exposure is not determinative; the presumption is triggered by any exposure.  Applying that consideration here, the evidence includes the July 2010 private opinion that addresses a likely association between herbicide exposure and COPD and the VHA opinion that is based on a distinction not made in the regulatinos.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's conceded exposure to herbicides in service caused his COPD.  The record is clear that COPD caused his death.  Thus, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


